Citation Nr: 1412641	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to an evaluation in excess of 20 percent for impingement syndrome with partial supraspinatus tear and acromioclavicular osteoarthrosis of the right shoulder (dominant).  

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome and degenerative arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from May 1974 to January 1998.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of April 2008, which denied the service connection claim, and August 2011, which denied the higher rating claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeals concerning the issues on appeal, the Veteran requested a Board hearing, to be held at the RO (i.e., Travel Board hearing).  He was notified in February 2014 of a scheduled Board hearing to be held on February 20, 2014.  However, he was actually scheduled for a Board videoconference hearing to be held that day, although there is no indication in the physical or electronic claims file that he elected a videoconference hearing.  

Internal Board documents indicate that the Veteran canceled his Board hearing request, and also that he withdrew his hearing request and/or his appeal, but these are included only on unsigned checklists, where there is a higher chance of error than in a signed, written statement.  As pointed out by his representative in a March 2014 motion for a new Travel Board hearing to be scheduled, there is no written statement from the Veteran or his representative that he wished to withdraw his appeal.  38 C.F.R. § 20.204 (2013) (Withdrawal of an appeal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.).  Likewise, there is no written statement from the Veteran indicating that he wished to cancel or withdraw his hearing request, or that he elected a videoconference hearing in lieu of a Travel Board hearing.  In these circumstances, a failure to appear for a videoconference hearing cannot be said to satisfy his request for a Board hearing, whatever type may be desired at this point.  38 C.F.R. § 20.700(e) (2013).  In view of the foregoing, the undersigned finds that good cause to schedule a new Travel Board hearing has been demonstrated, and the motion for same is hereby granted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing or videoconference hearing, as desired by the Veteran, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


